M. W. Balch Lease andNew Diana Field 3-Year EUR (exert from Petroleum Engineer EUR)Exhibit 99.2 New Diana Balch New Diana Babch New Diana Balch Calander Barrels Oil Net Barrels Oil Barrels Oil Net Barrels Oil Monthly Net Barrels Oil Monthly Net Production Investment & Investment & Monthly Investment & Monthly Net MONTH YEAR #Wells #Wells Monthly # Wells per Month per Month per Month per Month per Month Revenues OPER EXP OPER EXP Oper Exp Severance Taxes Revenues Jan 0 0 0 0 0 0 0 0 $- $- $- $- $- $- Feb 0 0 0 0 0 0 0 0 $- $- $- $- $- $- Mar 0 0 0 0 0 0 0 0 $- $- $- $- $- $- Apr 0 0 0 0 0 0 0 0 $- $- $- $- $- $- May 0 0 0 0 0 0 0 0 $- $- $- $- $- $- Jun 0 0 0 0 0 0 0 0 $- $- $- $- $- $- Jul 0 0 0 0 0 0 0 0 $- $- $- $- $- $- Aug 0 0 0 0 0 0 0 0 $- $- $- $- $- $- Sep Tank Btry Tank Btry 0 0 0 0 0 0 $- $- Oct Inj Well MEOR 0 0 0 0 0 0 $- $- Nov 1 Cultures 0 0 0 Dec 2 & Inj System 0 0 0 Jan 3 3 0 0 Feb 4 Inoculation 4 0 0 Mar 5 & 5 0 0 Apr 6 Incubation 6 0 0 May 6 2 8 Jun 6 4 10 Jul 6 6 12 Aug 6 8 14 Sep 6 10 16 Oct 6 10 16 Nov 6 10 16 Dec 6 10 16 Jan 6 10 16 Feb 6 10 16 Mar 6 10 16 Apr 6 10 16 May 6 10 16 Jun 6 10 16 Jul 6 10 16 Aug 6 10 16 Sep 6 10 16 Oct 6 10 16 Nov 6 10 16 Dec 6 10 16 Jan 6 10 16 Feb 6 10 16 Mar 6 10 16 Apr 6 10 16 May 6 10 16 Jun 6 10 16 Jul 6 10 16 Aug 6 10 16 Sep 6 10 16 Oct 6 10 16 Nov 6 10 16 Dec 6 10 16
